The evidence discloses that the alleged assault was prompted by complainant’s wrongful interference with real property in defendant’s lawful possession, and does not establish beyond a reasonable doubt that defendant used more force than was necessary to repel the complainant’s trespass. The judgment of conviction should therefore be reversed and the information dismissed. Judgment reversed and the information dismissed. *1006Present — Martin, P. J., Glennon, Dore, Callahan and Peck, JJ; Dore, J., dissents and votes to affirm.